        Case 4:20-cv-00113-A Document 36 Filed 07/01/20                                   Page 1 of 4 PageID 189


                                                                                                     U.S. DISTRICT COURT
                                IN THE UNITED STATES DISTRICT COUR                               NORTHERN DISTRICT OF TEXAS
                                     NORTHERN DISTRICT OF TEXAS                                          FJLED
                                         FORT WORTH DIVISION
                                                                                                     [JuL   ::-~ 2020   j
                                                                                                 CLERK, U.S. DISTRICT COURT
ANTONIO J. FOSTER,                                              §
                                                                                                   B~·--=-o----
                                                                                                        Dcputy
                                                                §
                       Plaintiff,                               §
                                                                §
vs.                                                             §    NO. 4:20-CV-113-A
                                                                §
TARRANT COUNTY SHERIFF'S                                        §
DEPARTMENT,                                                     §
                                                                §
                      Defendant.                                §



                                      MEMORANDUM OPINION AND ORDER

           Came on for consideration the motion of defendants

Christopher Burke ("Burke") and Michael Tahmahkera

("Tahmahkera")                  to dismiss. Plaintiff, Antonio J. Foster, has

failed to respond to the motion, which is ripe for ruling. The

court, having considered the motion,                                     the supplement filed by

movants pursuant to the court's order of May 4,                                              2020, the

record, and applicable authorities,                                    finds that the motion should

be granted.

                                                               I.

                                                       Background

          On February 10, 2020, plaintiff filed his complaint in this

action. Doc.' 1. In it, he alleged that Sgt. J. Arroyo ("Arroyo")

and "John Doe, Transport Officer"                                   ("John Doe #1")             each struck



1 The   uooc.   11
                     reference is to the number of the item on the docket in this case.
  Case 4:20-cv-00113-A Document 36 Filed 07/01/20   Page 2 of 4 PageID 190



him in the head with a closed fist and that "John Doe, Transport

Officer"   ("John Doe #2'') had watched as John Doe #1 struck him

but did nothing to stop the assault or to report it. He alleged

that the Tarrant County Sheriff's Department had a policy of

allowing such assaults.

     By order signed February 13, 2020, the court ordered that

(1) Tarrant County be substituted in place of Tarrant County

Sheriff's Department, which was not a proper defendant, (2)

service be had on Tarrant County and Arroyo, and (3) Tarrant

County identify John Doe #1 and John Doe #2. Doc. 7. Tarrant

County filed a notice identifying John Doe #1 as Burke and John

Doe #2 as Tahmahkera. Doc. 11. The court ordered that they each

be served by the U.S. Marshal. Doc. 13. Tarrant County and

Arroyo each filed a motion to dismiss, Docs. 16, 18, which the

court granted after plaintiff failed to file any response and

the time for doing so had passed. Doc. 21. The court signed a

separate final judgment as to the dismissal of the claims

against them.

     Burke and Tahmahkera each filed an answer making specific

factual allegations as to his right to qualified immunity. Docs.

28, 29. In particular, they explained the events giving rise to

plaintiff's claims against them. Together, they also filed a

motion to dismiss. Doc. 30. Pursuant to Schultea v. Wood, 47

                                    2
  Case 4:20-cv-00113-A Document 36 Filed 07/01/20   Page 3 of 4 PageID 191



F.3d 1427, 1433   (5'" Cir. 1995), the court ordered plaintiff to

file by May 26, 2020, a supplemental pleading providing

allegations supporting the inapplicability of the qualified

immunity defenses raised by Burke and Tahmahkera. Doc. 31. The

court further ordered that by June 10, 2020, Burke and

Tahmahkera file a supplement to their motion in response to

plaintiff's supplemental pleading, and granted plaintiff an

extension of time until June 30, 2020, in which to respond to

the motion to dismiss. Id. Plaintiff failed to file a

supplemental pleading. Movants filed a supplement to their

motion to dismiss, pointing out plaintiff's failure to comply

with the order and urging that dismissal of his claims would be

appropriate for that reason alone. Doc. 33.

                                   II.

                     Applicable Legal Principles

     The applicable pleading requirements and principles

governing qualified immunity were set forth in the court's April

17, 2020 memorandum opinion and order, Doc. 21, and need not be

repeated here.




                                    3
  Case 4:20-cv-00113-A Document 36 Filed 07/01/20   Page 4 of 4 PageID 192



                                    III.

                                  Analysis

     As movants note, the court has followed the procedure set

forth in Schultea when a defense of qualified immunity is

asserted by giving plaintiff an opportunity to explain why such

defense should not apply. Plaintiff has failed to do so and the

allegations of his complaint are not sufficient to overcome the

qualified immunity defense asserted by Burke and Tahmahkera.

Accordingly, plaintiff's claims must be dismissed. Reyes v.

Sazan, 168 F.3d 158, 161    (5~   Cir. 1999)

                                    IV.

                                   Order

     The court ORDERS that the motion of Burke and Tahmahkera to

dismiss be, and is hereby, granted, and plaintiff's claims

against them be, and are hereby, dismissed.

     SIGNED July 1, 2020.




                                     4
